Name: Commission Regulation (EEC) No 666/88 of 11 March 1988 fixing for the 1987/88 marketing year the special levy applicable to imports of olive oil originating in Tunisia
 Type: Regulation
 Subject Matter: Africa;  processed agricultural produce
 Date Published: nan

 15. 3. 88 Official Journal of the European Communities No L 69/ 1 9 COMMISSION REGULATION (EEC) No 666/88 of 11 March 1988 fixing for the 1987/88 marketing year the special levy applicable to imports of* olive oil originating in Tunisia HAS ADOPTED THIS REGULATION Article 1 The free-at-frontier price referred to in Article 4 ( 1 ) of the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia shall be 171,68 ECU per 100 kilograms. The levy provided for in Article 4 (1 ) of that Protocol is hereby fixed at 5,47 ECU per 100 kilograms. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia ('), signed on 26 May 1987, and in particular Article 4 ( 1 ) thereof, Whereas Article 4 (1 ) of that Protocol provides for the charging of a special levy for each marketing year during the period between the date of entry into force of the said Protocol and 31 December 1990 , within the limit of a quantity of 46 000 tonnes of untreated olive oil falling within CN codes 1509 10 10 and 1509 10 90, wholly obtained in Tunisia and transported direct from that country to the Community ; whereas that levy is equal to the difference between the threshold price and the free-at-frontier price ; whereas that free-at-frontier price should be determined in accordance with the criteria laid down in Article 4 (2) of the Protocol and the level of the special levy should be fixed ; Whereas provision should be made for the free-at-frontier price and the levy to be altered only where there is a substantial change in the basis of calculation ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, Article 2 Those amounts shall be altered where there is a substantial change in the basis of calculation taken into account pursuant to Article 4 of the Additional Protocol . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 297, 21 . 10. 1987, p. 36.